Citation Nr: 0203217	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from May 1971 to May 
1973, as well as time in the Navy Reserves.  On September 13, 
1992, the veteran was on inactive duty for training 
(INACDUTRA).  He was found unfit for service because of 
syncope due to paroxysmal atrial fibrillation and separated 
from Reserve service in October 1993.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
service connection for paroxysmal atrial fibrillation.  

The veteran's claim for service connection for paroxysmal 
atrial fibrillation was last denied by the Board in April 
1998.  Since that time, on November 1, 2000, the President 
signed into law the Veterans Benefits and Health Improvement 
Act of 2000, Pub. L. 106-419, § 301, 114 Stat. 1822 (2000).  
This law redefined the term "active military, naval or air 
service", 38 U.S.C.A. § 101(24), to include: (C) any period 
of inactive duty training during which the individual 
concerned was disabled or died- (i) from an injury incurred 
or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Veterans Benefits 
and Health Improvement Act of 2000, Pub. L. No. 106-419, § 
301, 114 Stat. 1822, 1825 (2000) (codified as amended at 38 
U.S.C. § 101(24)).

When a provision of law or regulation creates a new basis of 
entitlement to veteran benefits, as is the case here through 
the liberalization of the requirements for entitlement to 
benefits, a claim under the new law is a claim separate and 
distinct from the claim previously denied prior to the 
liberalizing law or regulation.  See Spencer v. Brown, 4 
Vet.App. 283 (1993). Accordingly, the veteran's instant claim 
for a cardiovascular disability will be decided on the basis 
of the entire record.

FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  While on INACDUTRA on September 13, 1992, the veteran 
experienced paroxysmal atrial fibrillation or cardiac 
dysrhythmia which required hospitalization.  

3.  The veteran did not experience an acute myocardial 
infarction, cardiac arrest, or a cerebrovascular accident 
while on INACDUTRA on September 13, 1992.  

4.  For VA purposes, paroxysmal atrial fibrillation and 
cardiac dysrhythmia are diseases and not injuries.  


CONCLUSION OF LAW

Service connection for a cardiovascular disability, to 
include paroxysmal atrial fibrillation is denied.  
38 U.S.C.A. § § 101 (24), 106 (d), 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was hospitalized on September 13, 1992, at the 
Great Lakes Naval Medical Center.  The record reveals that 
the veteran fell while running, and suffered a momentary loss 
of consciousness.  The examiner's impression was probably 
acute dehydration; rule/out cardiac arrhythmia, rule/out 
myocardial infarction, and rule/out TIA.  

A record from the Dubuque Fire Emergency Medical Services was 
submitted dated September 13, 1992.  It shows that the 
veteran was transported from the Naval Reserve Center to 
Mercy Hospital, with a chief complaint of syncope and cardiac 
dysrhythmia.  Under history of illness, it was noted that the 
veteran was reportedly out for a run and doing a lot of 
physical activity, when he fell to the ground while running.  
It was reported that the veteran was reportedly unconscious 
for a short period.  

Copies of treatment records were submitted from the Mercy 
Health Center from September 13, to September 16, 1992.  On 
admission to the emergency room, the veteran was tachycardic.  
His initial electrocardiogram suggested an atrial flutter.  

Dr. R. R. wrote a letter dated September 18, 1992.  After 
commenting on the veteran's hospitalization at the Mercy 
Hospital, he wrote that he thought the veteran had had two 
episodes of atrial fibrillation/atrial flutter.  He wrote 
that it appeared clear that during recovery phase of his 
treadmill, he remained in atrial fibrillation later reverting 
to sinus rhythm.  He did not believe that an 
electrophysiology study was indicated since there was no 
evidence of preexcitation and since the veteran did not 
appear to have a supraventricular tachycardia that triggered 
atrial fibrillation.  

In October 1992, the Naval Reserve Force determined that the 
veteran was incapacitated in the line of duty due to cardiac 
dysrhythmia on September 13, 1992.  

Dr. R. R. wrote a letter dated December 1992.  He wrote that 
the veteran had a cardiac rhythm disturbance known as 
paroxysmal atrial fibrillation/flutter.  He wrote that 
although medications were frequently extremely effective in 
suppressing or controlling his rhythm disturbance, it was 
entirely possible that the veteran could have a recurrence.  

Dr. K. L. wrote a letter dated December 1992.  She wrote that 
the veteran had intermittent atrial fibrillation and flutter 
which was only partially controlled in terms of rate, and 
that he remained on beta blocker therapy.  She recommended 
that the veteran avoid extremely vigorous activity, including 
physical training for the military.  

Copies of treatment records were submitted from Dr. N. C. 
from December 1992 to April 1993.  They show that the veteran 
was being treated with Lopressor to control his dysrhythmia.  

In April 1993, the Medical Board opined that the veteran was 
not able to perform his military duties in a full duty 
capacity.  Final diagnoses were recurrent paroxysmal atrial 
fibrillation, and syncope due to paroxysmal atrial 
fibrillation/flutter.  

Dr. K. L. wrote a letter dated August 1993.  She wrote that 
she had seen the veteran from September 1992 at which time he 
presented with a syncopal episode until May 1993.  She 
summarized that the veteran had intermittent atrial flutter 
with variable block, usually 2:1, which was symptomatic to 
him.  

The veteran underwent a VA examination in November 1993.  The 
examiner indicated that the veteran had atrial fibrillation, 
and a flutter.  He advised the veteran to continue his care 
and medications.  

The veteran was afforded a hearing before the RO in May 1995, 
a transcript of which has been associated with the claims 
folder.  He described his treatment in September 1992 for 
paroxysmal atrial fibrillation.  He testified that before the 
incident with the syncope, he used to run every other day, 
and do aerobics on the other day.  He stated that he had 
taken three different beta blockers, but that they left him 
tired and depressed.  

The veteran underwent a VA examination in August 1995.  The 
examiner noted that the veteran had a history of paroxysmal 
atrial fibrillation which was recurrent, but that recently, 
he had not had any recurrent episodes.  The examiner's 
impression was history of paroxysmal atrial fibrillation with 
fatigue ascribed to the medication.  The examiner wrote that 
the veteran was considering using a Beta Blocker.  

In an October 1996 letter, Dr. K. L. wrote that the veteran 
had a history of rhythm disturbances with atrial fibrillation 
and flutter, and that she last saw him on May 13, 1993.  

In a July 1997 opinion, a VA physician opined that the 
veteran's condition of paroxysmal atrial fibrillation was a 
disease and not an injury.  

The veteran was afforded a hearing before a traveling member 
of the Board in September 1997, a transcript of which has 
been associated with the claims folder.  He described the 
incident where he was hospitalized in September 1992, and 
also stated that when he left the Navy, somebody told him 
that VA would probably offer him a 20 or 30 percent rating 
for atrial fibrillation.  He testified that he was on weekend 
duty when he had his syncopal episode, that he had no orders 
calling him to active duty for training at the time, and that 
he had had two week summer camp training earlier in the year.  

In a September 1997 opinion, Dr. N. C. opined that the 
veteran's cardiac dysrhythmia occurred during his active duty 
status as a reservist.  He argued that he had known the 
veteran since 1980, and that his condition was not 
congenital.  

The veteran submitted a statement dated September 1997.  He 
stated that when he left the Navy, he was told that the VA 
would probably offer him a 30 percent rating for atrial 
fibrillation, syncope, and slight heart enlargement.  He 
argued that he met the requirements of active duty under 3.6 
(a).  He wrote that Lopressor had put him in a state of total 
depression.  

In an April 1998 decision, the Board denied the veteran's 
claim for service connection for paroxysmal atrial 
fibrillation.  

In the veteran's April 2001 Substantive Appeal, he argued 
that he should be granted service connection because it had 
been determined that he was incapacitated in the line of 
duty.  

In the representative's October 2001 statement, he cited to 
Public Law 106-419, Section 301, regarding strokes and heart 
attacks in reservists.  The representative cited to the Merck 
Manual for the proposition that arrhythmia in some form with 
ventricular ectopic beats occurred in over 90 percent of 
patients with myocardial infarctions.  The veteran's 
representative cited another passage that said paroxysmal 
atrial tachycardia was uncommon and usually occurred in 
patients who had had previous episodes.  

The veteran was afforded a video hearing before a Board 
member in December 2001, a transcript of which has been 
associated with the claims folder.  The representative argued 
that Public Law 106-419, Section 301, provided a new basis 
for receiving service connection for a heart attack, cardiac 
arrest, or cerebrovascular accident incurred during inactive 
duty for training.  The veteran testified that Dr. K. L. 
indicated that some of the symptoms with arrhythmias could be 
associated with a heart attack and stroke.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed of such evidence in the 
February 2001 Statement of the Case, and the October 2001 
Supplemental Statement of the Case.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained. 

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475 (codified at 38 U.S.C.A. § 
5103A (West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. § 3.159).  
Therefore, the case will not be remanded for further 
development.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Improvement Act of 2000, Pub. L. 
106-419, § 301, 114 Stat. 1822 (2000).  This law redefined 
the term "active military, naval or air service", 38 U.S.C.A. 
§ 101(24), to include:

(C) any period of inactive duty training during which the 
individual concerned was disabled or died - (i) from an 
injury incurred or aggravated in line of duty; or (ii) from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
Veterans Benefits and Health Improvement Act of 2000, Pub. L. 
No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) (codified as 
amended at 38 U.S.C. § 101(24)).

Even though the veteran's case was decided by the RO on the 
basis that new and material evidence had not been submitted 
to reopen the veteran's claim, the veteran is not prejudiced 
by the Board's deciding his claim on the merits pursuant to 
Spencer.  The veteran and his representative have been 
arguing the veteran's claim on the basis that service 
connection should be granted pursuant to the Veterans 
Benefits and Health Improvement Act of 2000, Pub. L. No. 106-
419, § 301, 114 Stat. 1822, 1825 (2000) (codified as amended 
at 38 U.S.C. § 101(24)).  As they have not been arguing the 
veteran's claim on the basis of new and material evidence 
having been presented, the veteran is not prejudiced by 
having his claim decided on the basis of direct service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Also, the RO cited to the Veterans Benefits and Health 
Improvement Act of 2000 in its Statement of the Case.  Thus, 
there is no question as to whether the appellant has had 
notice and an opportunity to be heard as to the legal basis 
on which his claim is to be decided.

There is no evidence that the veteran sustained any 
cardiovascular disorders during his period of service from 
May 1971 to May 1973, and he is not claiming that he did.  
The veteran is claiming that he incurred a cardiovascular 
disability on September 13, 1992, during a training exercise 
while on INACDUTRA.  Since the veteran was on INACDUTRA on 
September 13 and not active duty or ACDUTRA, the evidence 
must show that the veteran's cardiovascular disorder incurred 
on that date, resulted from either an injury or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident.  See 38 U.S.C.A. § 101 (24) (West Supp. 2001).  

The medical evidence of record (medical opinions from Dr. R. 
R., Dr. N. C., Dr. K. L, and the Medical Board in April 1993, 
as well as VA examinations in November 1993 and August 1995) 
shows that the veteran suffered a paroxysmal atrial 
fibrillation or cardiac dysrhythmia on September 13, 1992.  
When the veteran was hospitalized at the Mercy Health Center 
from September 13, to September 16, 1992, it was noted on 
admission to the emergency room, that the veteran was 
tachycardic, with his initial electrocardiogram suggesting an 
atrial flutter.  

Although the veteran testified at his hearing that Dr. K. L. 
told him that some of the symptoms with arrhythmias could be 
associated with a heart attack and stroke, the fact remains 
that the veteran was never diagnosed with a heart attack or 
stroke by any of the medical authorities cited above.  The 
veteran's argument is similar to the representative's 
reference to the Merck Manual regarding arrhythmias occurring 
in over 90 percent of myocardial infarction patients.  
Accepting this as true, the medical evidence still does not 
show that the veteran suffered an acute myocardial 
infraction, a cardiac arrest, or a cerebrovascular accident 
on September 13, 1992.  

Although the veteran asserts that he suffered a heart attack 
that went undiagnosed when he collapsed during training on 
September 13, 1992, the veteran is not competent to provide 
evidence that requires medical knowledge, such as providing a 
diagnosis of a medical condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Furthermore, the record includes no 
medical opinions stating that the veteran suffered a heart 
attack at that time.  Rather, all medical opinions suggest 
that the veteran suffered an atrial fibrillation or cardiac 
dysrhythmia.  

Since the evidence does not show that the veteran suffered a 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident on September 13, 1992, in order for the veteran to 
be granted service connection for the cardiovascular event 
suffered on September 13, 1992, the evidence must show that 
the paroxysmal atrial fibrillation or cardiac dysrhythmia was 
an injury, and not a disease.  However, in July 1997, after 
reviewing all relevant records, a VA physician opined that 
the veteran's condition of paroxysmal atrial fibrillation was 
a disease and not an injury.  

Also, the Veterans Benefits and Health Improvement Act of 
2000 cited above discusses cardiovascular disorders and only 
3 specific covered diseases: an acute myocardial infarction, 
a cardiac arrest, and a cerebrovascular accident.  Before 
this Act, it was the practice that manifestations of 
cardiovascular disease did not constitute injuries under 
38 U.S.C.A. § 101 (24) (West 1991).  VAOGCPREC 86-90.  The 
fact that Congress was so specific in the Veterans Benefit 
and Health Improvement Act of 2000 in its delineation of the 
3 covered diseases supports the theory that all other 
cardiovascular disorders are diseases, but just not "covered 
diseases."  38 U.S.C.A. § 101 (24) (West Supp. 2001).  

The fact that the veteran stated that he was told when he 
exited the Reserves that he would be granted service 
connection does not carry weight.  Whether the veteran was 
told this or not is immaterial to the question at hand of 
whether service connection should actually be granted.  
Although the military determined that the veteran was unfit 
for service, the standards for determining whether the 
veteran was fit for duty are different from the standards of 
whether the veteran is entitled to service connection.  

For the reasons discussed above, it is determined that the 
veteran's cardiovascular disorder sustained on September 13, 
1992, alternatively described as paroxysmal atrial 
fibrillation or cardiac dysrhythmia, was not an injury, and 
was not a heart attack, cardiac arrest, or a cerebrovascular 
accident.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
cardiovascular disability, to include paroxysmal atrial 
fibrillation, the benefit-of-the-doubt rule does not apply, 
and the veteran's claims must be denied.  38 U.S.C.A §5107 
(West Supp. 2001)


ORDER

Entitlement to service connection for a cardiovascular 
disability, to include paroxysmal atrial fibrillation is 
denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


